Motion Granted; Dismissed and Memorandum Opinion filed May 27, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00223-CV

               IN THE INTEREST OF D.C., A MINOR CHILD


                   On Appeal from the 257th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-05172J

              MEMORANDUM                         OPINION
      This is an appeal from a judgment signed February 14, 2014, terminating the
mother’s parental rights. On May 20, 2014, appellant filed a motion to dismiss the
appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.